DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The identified prior art does not teach or suggest an apparatus comprising a heating element and a controller to “determine a failure condition of the heating element based on the first power consumption and the second power consumption” in combination with all other features recited in claim 1.
The identified prior art does not teach or suggest an apparatus comprising a heating element and a controller to “compare an activated current value with a deactivated current value, the activated current value based on a measurement of the current meter while the heating element is activated, the deactivated current value based on a measurement of the current meter while the heating element is deactivated; and determine a failure condition of the heating element based on the comparison” in combination with all other features recited in claim 6.
The identified prior art does not teach or suggest a method for a printer comprising “determining a fault condition of the component based on the first power consumption and the second power consumption” in combination with all other features recited in claim 11.
US 2015/336398 is considered the closest prior art to independent claims 1, 6 and 11 but does not disclose the features above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852